Per Curiam.
The only reason argued is that the damages were excessive, and we consider that for this reason the rule to show cause should be made absolute. The plaintiff had a verdict of $2,000, and her husband a verdict of $500 for loss of her services. The injuries as claimed were sustained because of the female plaintiff having been so jolted in a taxicab as to bring the top of her head in contact with the roof of the taxicab. This, as she claims, resulted in the serious injuries presently to be mentioned.
The plaintiff kept a little store in Dover and kept it open in the evening. Her husband was something of an invalid. She was accustomed to go home after closing the store in a taxicab owned by the defendant Sylvester and operated by the defendant Jack Sehazer. . One evening in January she ordered the taxicab and started home in it. There had been snow melting and freezing again. A street which was to be crossed had on it two car tracks, and alongside of each rail was a deep rut with frozen snow on each side. Mrs. Camel’s claim was that the taxicab bumped so over the. ruts that it banged her head against the roof and gave her a headache, broke her false teeth, made her deaf in one ear, and brought on serious trouble of the nervous system. The jury seems to have taken her story at its face value.
We have read the evidence with care and conclude that the claim of damages cannot be supported. It seems perfectly clear that most of this trouble is chronic. The plaintiff had had goitre Avhich required an operation, and at another time a floating kidney, which also required an operation. She was a sufferer from arterio-sclerosis and blood pressure. She claimed to have weighed one hundred and twenty pounds before the accident, and lost forty-eight pounds. It was conceded that the taxicab bumped over the ruts, and that the plaintiff complained at the time and must have had quite a *1087blow on top of the head; but in our estimation a verdict of $2,000 because of this, in view of the plaintiffs previous condition of health, is preposterous.
The rule to show cause will be made absolute, but as the only ground urged is excessive damages, the new trial should be with reference to damages only.